Citation Nr: 0932123	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to the appellant's 
service-connected right knee disorder.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to the appellant's 
service-connected right knee disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee, on appeal from an initial 
grant of service connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from February 1962 to 
January 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2004 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant presented testimony before the 
Board via a video conference hearing in May 2005; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.  Following the hearing and 
after the Board reviewed the claims folder, it was determined 
that additional development of the claim should occur.  Thus, 
in January 2007, the claim was remanded to the RO via the 
Appeals Management Center (AMC) for action.  The claim was 
then returned to the Board for review.

In November 2008, the Board issued a Decision/Remand.  In 
that action, the Board denied the appellant's request for an 
increased rating for a right thumb disability.  The remaining 
three issues were remanded for the purpose of obtaining 
additional medical information.  The claim has since been 
returned to the Board for the issuance of a final decision on 
the three issues shown on the front page of this action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant is service-connected for a right knee 
disorder.

3.  The appellant now suffers from disabilities of the right 
and left hip.  

4.  Credible medical evidence has not been presented that 
etiologically links the appellant's current bilateral hip 
disabilities with his service-connected right knee disorder.

5.  The appellant's right knee joint has been diagnosed by x-
ray films as having arthritis.

6.  The appellant's right knee disability produces slight to 
mild restrictions in the range of motion of the knee.  


CONCLUSIONS OF LAW

1.  The appellant's bilateral hip disabilities were not 
caused by or secondary to his service-connected right knee 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Codes 5010 and 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the Appeals Management Center (AMC).  
These letters were sent in February 2007 and April 2009.  
Moreover, VCAA information was provided to the appellant via 
the Supplemental Statements of the Case (SSOCs) that were 
issued in August 2008 and May 2009.  These pieces of 
correspondence informed the appellant of what evidence was 
required to prevail on his claim for an increased evaluation 
along with what evidence was needed in order to triumph with 
his service connection claim, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 
34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA has obtained all records that have 
been available and they have been included in the claims 
folder, available for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to this opportunity and 
provided testimony before the undersigned Veterans Law Judge 
(VLJ).  During that hearing, the appellant described the 
symptoms he was experiencing with respect to his knee.  He 
also detailed why he believed his bilateral hip disabilities 
were related to or caused by his service-connected knee 
disorder.  The appellant was given notice that the VA would 
help him obtain evidence but that it was up to the appellant 
to inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add and acknowledge that the VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  The record 
reflects that the appellant has undergone VA examinations of 
the knees and hips, and the results from those examinations 
have been included in the claims folder for review.  

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Remand portion of the Board's 
January 2007 Decision/Remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in the letters previously noted 
from the AMC.  Hence, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving an 
initial disability rating, the notice requirements of Dingess 
(not Vasquez) apply, and, as discussed more fully above, were 
complied with in this case.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim for an increased 
evaluation and for service connection.  The claimant 
discussed the pertinent criteria and submitted supporting 
evidence and he has indicated that there was no further 
evidence to submit.  The criteria were discussed in the SOC 
and the SSOCs, and the claimant was told why his claim could 
not be granted pursuant to the requisite criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).



I.  Service Connection

Service connection has been for osteoarthritis of the right 
knee.  The appellant has asserted that as a result of his 
condition, he modified his walking pattern.  This 
modification, per the appellant, has led to the development 
of disabilities of the hips.  He therefore asks that 
secondary service connection be granted.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a appellant's nonservice- 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In support of his claim, the appellant has submitted an 
opinion by his private orthopedist.  That opinion was dated 
May 2005.  In that opinion, the doctor wrote:

	. . . There were no underlying 
medical causes for the development of 
arthritis; however, in reviewing [the 
veteran's] medical history, he informed 
me that approximately forty years ago 
while in the Armed Forces of the United 
States he sustained injuries to both 
knees.  These were only superficially 
addressed while in military service and 
treated with various pain medications.  
He had symptoms of pain, swelling and 
locking of both knees.

There is a reasonable assumption that due 
to forty years of difficulty with the 
knees, causing abnormal walking gait, he 
developed arthritis of the hip[s] 
directly related to the knee problems. . 
. . 

Also submitted by the appellant were his private medical 
treatment records showing total hip replacements along with 
arthritis.  

The appellant's service medical treatment records have been 
obtained and included in the claims folder for review.  These 
records do not show treatment for and findings suggesting 
that the appellant was experiencing problems with either one 
of his hips.  

As a result of his claim, and after reviewing the claims 
folder, the Board concluded that additional medical evidence 
was needed.  Hence, the claim was remanded for the purpose of 
having the appellant undergo a VA orthopedic examination.  
Said exam was performed in May 2009.  The examiner was asked 
to express an opinion as to whether the appellant's hip 
disabilities were the result of a service-connected knee 
disorder.  After reviewing the complete claims folder, 
including the medical records provided by the appellant's 
orthopedist, and examining the appellant, the medical doctor 
concluded the following:

	. . . It is felt that the veteran's 
findings and manifested by other joint 
findings are secondary to a degenerative 
process that is commensable with the 
veteran's age and work history.  It is my 
medical opinion that it is less likely 
than not . . .  that the veteran's 
inservice injury (knee) is related to the 
etiology of the osteoarthritis of the 
hips.

	. . . Again, considering the passage 
of time and lack of medical treatment, it 
is less likely than not that the right 
knee injury contributed to the bilateral 
hip degenerative change.

Again, it is noted that the claims has 
been reviewed.  It is the medical 
examiner's opinion that the hypothesis 
referred to in the veteran's file by the 
veteran's orthopedist is contrary to the 
history and overall generalized findings.  

Despite the above opinion provided by the VA doctor, the 
appellant has insinuated that the opinion provided by his 
private orthopedist supports the appellant's contentions.  
That is, the private opinion supports the appellant's 
assertions that his service-connected right knee disability 
produced the bilateral hip disabilities.  Yet, it is unclear 
from the letter provided by the private doctor whether he 
made his conclusion based on the history provided by the 
appellant or whether said opinion was made based upon all of 
the available medical records.

The Board finds the statements from the physician 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertions are deemed 
to be of limited weight as the statement fails to assert a 
medical basis upon which the suppositions have been 
predicated thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  As pointed out previously, the statement 
provided by the examiner is just that - a statement - without 
any supporting documents or clinical data that would 
corroborate the assertions made by the physician.

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the appellant's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In the relatively recent case of Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008), the Court held that a claims file 
review, as it pertains to obtaining an overview of a 
appellant's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of treating the appellant 
for an extended period of time and/or reviewing pertinent 
medical literature.  

The relevant focus is not on whether the clinician had access 
to the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

Nevertheless, the failure of the physician to provide a basis 
for his or her opinion goes to the weight or credibility of 
the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  The Court has further recognized that a 
mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Reliance on a appellant's statements renders a medical report 
incredible only if the Board rejects the statements of the 
appellant.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
The Board may reject a medical opinion that is based on facts 
provided by the appellant that have been found to be 
inaccurate because other facts present in the record 
contradict the facts provided by the appellant that formed 
the basis for the opinion.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  As such, this medical opinion it is of 
little probative value.  In other words, if it is shown that 
the appellant's statements are inaccurate or speculative, and 
a physician relied upon inaccurate or speculative information 
in giving his/her opinion, the Board may reject the opinion 
because of the inaccuracy of the underlying statements 
provided by the appellant.  

In this case, the VA doctor's opinion has more probative 
value than the opinion provided by the private physician.  
First, the private physician only had access to two years of 
the appellant's medical records whereas the VA physician was 
able to review the forty year old service medical treatment 
records along with private and VA medical records contained 
in the claims folder.  While the private physician need not 
rely on a review of the claims file as the basis for his 
opinion, he cited to inaccuracies.  He stated that the 
appellant had sustained injuries to both knees while in 
service.  Yet, the service medical treatment records are 
silent to injuries affecting both knees.  He further wrote 
that since service, the appellant had experienced problems 
with both knees.  However, the medical records are negative 
for any complaints involving both knees for nearly forty 
years.  Third, and significantly, the VA examiner reviewed in 
detail the pertinent medical records, discussed the salient 
facts, and provided complete rationale for all conclusions 
presented, as noted in the discussion above.  The private 
examiner, in his May 2005 opinion, did not do this.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  In arriving at this conclusion, the VA examiner 
concluded that the appellant's knee disability did not cause 
or result in the development of his current hip disabilities.  

The appellant's claim is left with the appellant's assertions 
that his bilateral hip disabilities are somehow related to 
his service-connected knee disorder.  However, it is well 
established that laypersons without medical training, such as 
the appellant, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The lay written 
statements and testimony before the Board are thus 
insufficient to establish an etiological relationship between 
the claimed disorders and the appellant's service-connected 
knee disorder.  

Therefore, his opinion, while offered in good faith, cannot 
be considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  That is, 
he is not competent to say that he now has an actual 
disability that is related to his service-connected 
disability.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his disabilities of the 
hips and how they may have been caused by his service-
connected knee disorder.  The Board also believes that the 
appellant is sincere in expressing his opinion with respect 
to the etiology of the purported disorders.  However, the 
matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  The appellant is 
not competent to provide more than simple medical 
observations.  He is not competent to provide complex medical 
opinions regarding the nature of his purported conditions.  
See Barr.  Thus, the lay assertions are not competent or 
sufficient.

Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection may not granted.  

II.  Increased Evaluation

The appellant has come before the Board asking that the RO's 
action of not granting an evaluation in excess of 10 percent 
be overturned and that a rating in excess of 10 percent be 
assigned for a right knee disability.  Disability evaluations 
are determined by the application of a schedule of ratings 
that is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem from the appellant's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also recently held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 
(2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's right knee condition has been assigned a 10 
percent rating in accordance with the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Codes 5010 and 5260 (2008).  

It is possible for an appellant to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a appellant with a 
service-connected facial injury sought an increased rating, 
the appellant's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2008).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59). The Board is bound by this precedent 
opinion. 38 U.S.C.A. § 7104(c) (West 2002).

Pursuant to Diagnostic Code 5257, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
will warrant a 10 percent evaluation.  38 C.F.R. Part 4 
(2008).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  Id.  Limitation of motion of either knee may be 
rated pursuant to Diagnostic Codes 5260 or 5261, for 
limitation of flexion or extension of the leg.  38 C.F.R. 
Part 4 (2008).  Under Diagnostic Code 5260, a 10 percent 
evaluation applies where flexion is limited to 45 degrees.  A 
20 percent evaluation requires flexion limited to 30 degrees, 
and a 30 percent evaluation requires flexion limited to 15 
degrees.  Diagnostic Code 5261 provides for a 10 percent 
evaluation for extension limited to 10 degrees.  A 20 percent 
evaluation requires extension limited to 15 degrees, and a 30 
percent evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2008).

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which an appellant's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2008).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2008).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
appellant's joint injury.  See DeLuca, 202 Vet. App. 202, 
206-07 (1995).

Over the course of this appeal, the appellant has undergone a 
number of examinations of the right knee.  The results of 
those examinations have been included in the claims folder 
for additional review.  A snapshot of the results from those 
exams is provided below:

Date		Instability		Range of Motion	Swelling Pain or 
Tenderness
1/31/2004	Good stability	-15 to 0		Mild effusion, 
crepitus, 
					125 degrees 		Tenderness
2/22/2008	Good stability	-10 to 125		Mild pain, crepitus
5/8/2009	Good stability	-10 to 120		Swelling, crepitus, 
pain

Taking an overall view of the range of motion measurements of 
the right knee shows that there is some slight limitation of 
motion of the knee.  It has been reported that the 
restriction of flexion measures from 15 to 20 degrees, 
dependent upon pain.  Nevertheless, the appellant's 
limitation of motion alone does not warrant an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5261 (2008).  The appellant's extension has not been 
limited to 15 degrees.  His flexion has not been limited to 
30 degrees.  Such a limitation would qualify the appellant 
for a 20 percent disability evaluation pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 5260 (2008).  With regard to any 
instability of the knee, it has been reported, by the 
appellant, over the years but when examined, instability has 
not been found.  Moreover, during the course of this action, 
no instability or laxity of the right knee has been detected.  
Additionally, there is no showing of ankylosis or dislocated 
cartilage with episodes of locking.  In effect, the criteria 
for a rating in excess of a 10 percent rating for right knee 
instability have also not been met.

X-ray films do show evidence of degenerative changes.  The 
appellant does have some limitation of motion of the joint 
due to pain.  However, there is no evidence suggestive that 
the right knee incapacitates the appellant.  While he does 
suffer some limitation, there is no indication that he is 
unable to perform daily chores or activities or work.  There 
is no government or private medical evidence suggesting that 
the appellant suffers from occasional incapacitating 
exacerbations of the right knee.  Therefore, a disability 
evaluation in excess of 10 percent under 38 C.F.R. Part 4, 
Diagnostic Codes 5010 and 5260 (2008), for the knee, is not 
warranted.

In other words, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  There 
is no showing of ankylosis or dislocated cartilage with 
episodes of locking.  In effect, the criteria for a rating in 
excess of a 10 percent rating for a right knee disability are 
not met under any pertinent Diagnostic Code.  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008).

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the appellant's service-connected right knee has 
not significantly changed during the appeal period.  See 
Fenderson, supra.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
appellant's right knee with the established criteria found in 
the rating schedule for arthritis and/or knee disability 
shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of motion as well 
as pain on motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
right knee disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
disability.  There is nothing in the record which suggests 
that the right knee disability itself markedly impacted his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.




ORDER

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to the appellant's 
service-connected right knee disorder, is denied.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to the appellant's 
service-connected right knee disorder, is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee, on appeal from an initial 
grant of service connection, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


